Decided 26 March, 1900.
On Petition for Rehearing.
[60 Pac. 503.]
Mr. Justice Bean
delivered the opinion of the court.
The effect of a sale under a decree foreclosing a mortgage containing a covenant of warranty, upon the right either of the purchaser at such sale or the mortgagor, or his successor in interest, to maintain an action for a breach of such a covenant in the chain of title of the mortgagor, occurring after the date of the mortgage and before the sale, is not involved in this case, because there was no sale under the mortgage of that portion of the property from which the mortgagor had been evicted; and therefore the opinion must not be construed as deciding that question, upon which the authorities (Resser v. Carney, 52 Minn. 397, 54 N. W. 89; Mygatt v. Coe, 142 N. Y. 78, 36 N. E. 870, 24 L. R. A. 850) seem to be in conflict. Rehearing Denied.